Name: 95/283/EC: Council Decision of 13 July 1995 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  parliament;  Europe
 Date Published: 1995-08-01

 Avis juridique important|31995D028395/283/EC: Council Decision of 13 July 1995 appointing an alternate member of the Committee of the Regions Official Journal L 181 , 01/08/1995 P. 0021 - 0021COUNCIL DECISION of 13 July 1995 appointing an alternate member of the Committee of the Regions (95/283/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198 a thereof,Having regard to Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1),Whereas an alternate member's seat has become vacant on the Committee of the Regions following the resignation of Mrs Hinz, of which the Council was informed on 4 May 1995;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole Article Mrs Kristiane Weber-Hassemer is hereby appointed an alternate member of the Committee of the Regions in place of Mrs Hinz for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 13 July 1995.For the CouncilThe PresidentP. SOLBES MIRA(1) OJ No L 31, 4. 2. 1994, p. 29.